Citation Nr: 1115739	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to June 1969.                  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.     

The Board initially denied this claim in an October 2009 decision.  In a July 2010 Joint Motion, the parties to this matter agreed that remand for additional medical inquiry would be appropriate.  In October 2010, the Board remanded this matter for additional medical inquiry, which was conducted in November 2010.  Nevertheless, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its October 2010 remand, the Board requested a medical opinion addressing whether clear and convincing evidence establishes that the Veteran's current hearing loss is unrelated to his presumed acoustic trauma during service.  See 38 U.S.C.A. § 1154.  However, in the responding November 2010 VA audiology examination report of record, the Veteran's claim is addressed under the preponderance of the evidence standard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds an additional opinion warranted here.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board errs as a matter of law when it fails to ensure compliance with its remand).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an audiologist in order to determine the nature, severity and etiology of his current hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should then provide an opinion as to whether the Veteran's current hearing loss clearly and convincingly is unrelated to acoustic trauma during service.  

3.  In offering this opinion, the examiner should accept as matters of fact the circumstances articulated by the Veteran on how his hearing was adversely impacted during service.  The examiner should discuss a March 1968 service treatment record that indicates a "possible perforated eardrum."  The examiner should discuss any differences noted in the Veteran's entrance and separation audiological examination reports.  The examiner should discuss evidence of record indicating that the Veteran complained of hearing loss in the 1970s. And the examiner should reflect that the July 2010 Joint Motion was reviewed.

4.  Any conclusion reached should be supported by a rationale.

5.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


